        Case 1:19-cr-00144-SPW Document 101 Filed 01/28/21 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


 UNITED STATES OF AMERICA,                     CR 19-144-BLG-SPW


                          Plaintiff,
                                               FINAL ORDER OF
             vs.                               FORFEITURE



  SHAWNA RENEE BERCIER,
  PATRICK BRYAN CLEVELAND,
  and LYNN ROBERT KUNTZ,

                          Defendants.




      WHEREAS,in the indictment in the above-captioned case, the United States

sought forfeiture, pursuant to 21 U.S.C. § 853, of any real or personal property of

the defendant used or intended to be used to facilitate, or as proceeds of said

violation;

      AND WHEREAS,on January 29,2020, defendant, Patrick Bryan Cleveland

entered a plea of guilty to count III ofthe indictment, which charged him with

distribution of methamphetamine;

      AND WHEREAS,on May 21, 2020, defendant Shawna Renee Bercier

entered a plea of guilty to count I, which charged her with conspiracy to possess
Case 1:19-cr-00144-SPW Document 101 Filed 01/28/21 Page 2 of 3
Case 1:19-cr-00144-SPW Document 101 Filed 01/28/21 Page 3 of 3
